    Case: 1:06-cv-04481 Document #: 757 Filed: 02/12/19 Page 1 of 5 PageID #:28351



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KENT EUBANK, JERRY DAVIS, RICKY
FALASCHETTI, RITA CICINELLI,
ROBERT JOSEPHBERG, JEFFREY ACTON,
KENNETH HECHTMAN, JAMES NEIMAN,
AMY CHASIN and EDWARD RUHNKE,
individually and on behalf of all others
similarly situated,                                    No.: 06 C 4481

                              Plaintiffs,              Hon. Sharon Johnson Coleman

        v.

PELLA CORPORATION and PELLA
WINDOWS AND DOORS, INC.,

                              Defendants.



                     THEODORE FRANK’S RESPONSE TO
    PLAINTIFFS’ MOTION FOR LEAVE TO SUBMIT SUPPLEMENTAL AUTHORITY

        Theodore Frank opposes Plaintiffs’ Motion for Leave to Submit Supplemental Authority,

Dkt. 754, and Ron Pickering’s Joinder, Dkt. 756, to the extent those filings demand that Frank

withdraw his fee application and that Michael Schulz and Ted Frank withdraw their objection

and response to Class Counsel’s fee request.

        First, nothing in the Edelson order requires withdrawal of Frank’s fee petition (Dkts. 683,

720) or Frank’s and Schulz’s objection and response to Class Counsel’s fee request (the “Fee

Response”) (Dkt. 701). The order states that it requires withdrawal of objections filed by the

Edelson defendants—the Bandas Law Firm and a few others. Dkt. 754-1 ¶ 6.1 Frank is not a


1
 Bandas did file an objection to the second settlement in this case. See Dkt. 695 (Objection of
Donald Tucker). Frank takes no position on the fate of that objection.
  Case: 1:06-cv-04481 Document #: 757 Filed: 02/12/19 Page 2 of 5 PageID #:28352



party in Edelson, nor is he named in the order, nor does the order reach back and require the

retroactive withdrawal of objections that have been upheld by a court of appeals and are no

longer at issue. Frank’s pending fee application and the Fee Response were filed by undersigned

counsel. Without citation to any evidence, Plaintiffs assert that Bandas “caused” those papers

“to be filed.” Dkt. 754 ¶ 5. That is not true. Frank seeks attorneys’ fees on his own behalf.

Frank did not file a joint petition with Bandas and Bandas did not cause Frank to file the fee

request in this Court. So too with the Fee Response. (Indeed, Bandas’s current client, Tucker, is

adverse to Frank’s interests, by filing an objection that may delay resolution of the settlement.

See p.1, n.1, supra.)

       To be sure, Frank’s agreement with Bandas required Frank to share a portion of any

attorneys’ fee award that might result from the successful appeal of an objection to the original

settlement that Bandas filed. Dkt. 683 at 11 n.7. Frank’s representation of Schulz in 2014

indeed was successful in appealing the denial of that objection. That successful appeal does not

in any way equate to Bandas having “caused” Frank’s recent filing seeking fees or the Fee

Response. Both of those filings relate to attorneys’ fees being paid from the second, successful

settlement—the one made possible by Frank’s advocacy on behalf of Schulz in the Seventh

Circuit. As Frank explained in his fee application, his efforts on appeal were a but-for cause of

that settlement. Id. at 8-11. At most, the only effect of the Edelson order on Frank or Schulz is

to forbid Bandas from sharing in any fees awarded to Frank.

       Second, even if the Edelson order were worded so that it applied to Frank’s fee petition, it

could not impair Frank’s rights or his entitlement to attorneys’ fees in this case because Frank

was not a party in Edelson. Nor did he receive notice and an opportunity to be heard before the

Edelson order issued. The order cannot bind Frank or any other non-party. To deny Frank



                                                2
  Case: 1:06-cv-04481 Document #: 757 Filed: 02/12/19 Page 3 of 5 PageID #:28353



attorneys’ fees on that basis would violate due process. See, e.g., Phillips Petro. Co. v. Shutts,

472 U.S. 797, 811-12 (1985).

       Finally, there is of course some irony in Plaintiffs’ and Pickering’s strategy of attempting

to tie Frank to abusive objection practices. As Frank explained in his fee application, the

Seventh Circuit agreed with his arguments. Dkt. 683 at 3-7. There is nothing abusive about a

successful objection: “[A]ppellate correction of a district court’s errors is a benefit to the class.”

Crawford v. Equifax Payment Servs., Inc., 201 F.3d 877, 881 (7th Cir. 2000). Especially this

objection and appeal, which unquestionably benefitted the class to the tune of millions of dollars.

Dkt. 683 at 7. And, as Frank has previously explained, he was the only attorney representing an

appellant in this case who was unwilling to “sell” the appeal for his own personal gain—

something not true of either the Plaintiffs’ or Pickering’s attorneys, who did attempt to reach a

quid quo pro agreement to drop their appeals in exchange for personal payment. See Dkt. 746 at

4 n.2. Compare Pearson v. Target Corp., 893 F.3d 980 (7th Cir. 2018) (dispute over appeal

dismissed by objector represented by Pickering’s attorney without benefit to the class); Frank’s

Mem. in Support of Mot. to Disgorge Side Payments, Pearson v. NBTY, Inc., No. 11-cv-7972,

Dkt. 384 (N.D. Ill. filed Oct. 4, 2018) (same); Notice of Appeal, Pearson v. NBTY, Inc., No. 11-

cv-7972, Dkt. 289 (N.D. Ill. filed Sept. 23, 2016) (notice of appeal filed by Pickering’s attorney

in this case). That practice has been roundly criticized as detrimental to the class. See, e.g.,

Vollmer v. Selden, 350 F.3d 656, 660 (7th Cir. 2003). Only Frank refused to engage in it here.




                                                  3
  Case: 1:06-cv-04481 Document #: 757 Filed: 02/12/19 Page 4 of 5 PageID #:28354



Dated: February 12, 2019                Respectfully submitted,

                                        /s/ Thomas J. Wiegand
                                        Thomas J. Wiegand
                                        MoloLamken LLP
                                        300 North LaSalle Street
                                        Chicago, IL 60654
                                        (312) 450-6703 (telephone)
                                        (312) 450-6701 (facsimile)
                                        twiegand@mololamken.com

                                        Eric R. Nitz
                                        MoloLamken LLP
                                        The Watergate, Suite 660
                                        600 New Hampshire Avenue, N.W.
                                        Washington, D.C. 20037
                                        (202) 556-2021 (telephone)
                                        (202) 536-2021 (facsimile)
                                        enitz@mololamken.com

                            Attorneys for Theodore Frank




                                         4
  Case: 1:06-cv-04481 Document #: 757 Filed: 02/12/19 Page 5 of 5 PageID #:28355



                               CERTIFICATE OF SERVICE

       I hereby certify that I filed on February 12, 2019 the foregoing document, using the

CM/ECF System, which will effect service on all parties.

                                                           /s/ Thomas J. Wiegand
